Citation Nr: 0101549	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  96-07 037	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1935 to August 1937, and from April 1944 to August 
1944.

2.  On December 6, 2000 the Board was notified by the 
veteran's attorney that the veteran died; a copy of his death 
certificate was subsequently received showing that the 
veteran died on November [redacted], 2000. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to review the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).



ORDER

The appeal is dismissed.



		
         ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



